Case 18-31635     Doc 267     Filed 07/31/20 Entered 07/31/20 08:26:48            Desc Main
                               Document     Page 1 of 3



                       UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:19-CV-00472-GCM
 ________________________________________


   VR KING CONSTRUCTION, LLC,

         Appellant.

         v.

  Y2 YOGA COTSWOLD, LLC,

          Appellee.



     Notice of Appeal to the United State Court of Appeals for the Fourth Circuit

        Notice is hereby given that Robert Lewis, Jr., on behalf of Appellant VR King

 Construction, LLC, hereby appeals to the United States Court of Appeals for the Fourth

 Circuit from the final judgment of the District Court of the Western District of North

 Carolina Charlotte Division entered in this case June 30, 2020 (Doc.18). The Judgment

 grants Appellees’ Joint Motion to Dismiss Appeal (Doc.14). Denies Y2 Yoga Cotswold’s

 LLC’s Motion to Dismiss Appeal (Doc. 4) as Moot and A. Burton Shuford’s Motion to

 Dismiss Appeal (Doc. 6) as Moot.


 The Parties to the Judgments appealed from and the names, telephone and fax numbers of
 their respective attorneys are as follows:

    Shelley K. Abel
    Bankruptcy Administrator (via ECF)
    402 West Trade Street
    Suite 200
    Charlotte, NC 27601
    Tel: 704-3507590
    Fax: 704-344-6666



      Case 3:19-cv-00472-GCM Document 19 Filed 07/30/20 Page 1 of 3
Case 18-31635    Doc 267    Filed 07/31/20 Entered 07/31/20 08:26:48    Desc Main
                             Document     Page 2 of 3




    James H. Henderson (via ECF)
    1120 Greenwood Cliff
    Charlotte NC 28202-2826
    Tel: 704-333-3444
    Fax: 704-333-5003

    A. Burton Shuford (via ECF)
    4700 Lebanon Road, Suite A-2
    Mint Hill, NC 28227
    Tel: (980) 321-7005
    Fax: (704) 943-1152

    Vinroy W. Reid (via U.S. Mail)
    P.O. Box 5035
    Charlotte, North Carolina 28229

 EXECUTED ON: July 30, 2020             THE LEWIS LAW FIRM, P.A.

                                        s/Robert Lewis, Jr.
                                        ROBERT LEWIS, JR.
                                        PO BOX 1446
                                        Raleigh, North Carolina 27602
                                        (919) 719-3906 (phone)
                                        (919) 573-9161 (Facsimile)
                                        N.C. State Bar # 35806




      Case 3:19-cv-00472-GCM Document 19 Filed 07/30/20 Page 2 of 3
Case 18-31635     Doc 267    Filed 07/31/20 Entered 07/31/20 08:26:48          Desc Main
                              Document     Page 3 of 3




                            CERTIFICATE OF SERVICE

          I hereby certify that the attached NOTICE OF APPEAL was served upon the
 following parties by Electronic Court Filing (ECF) and mailing a copy of the same by
 first-class postage prepaid mail addressed as follows:

    Shelley K. Abel
    Bankruptcy Administrator (via ECF)
    402 West Trade Street Suite 200
    Charlotte, NC 27601
    Tel: 704-3507590
    Fax: 704-344-6666

    James H. Henderson (via ECF)
    1120 Greenwood Cliff
    Charlotte NC 28202-2826
    Tel: 704-333-3444
    Fax: 704-333-5003

    A. Burton Shuford (via ECF)
    4700 Lebanon Road, Suite A-2
    Mint Hill, NC 28227
    Tel: (980) 321-7005
    Fax: (704) 943-1152

    Vinroy W. Reid (via U.S. Mail)
    P.O. Box 5035
    Charlotte, North Carolina 28229


 EXECUTED ON: July 30, 2020                  THE LEWIS LAW FIRM, P.A.

                                             s/Robert Lewis, Jr.
                                             ROBERT LEWIS, JR.
                                             PO BOX 1446
                                             Raleigh, North Carolina 27602
                                             (919) 719-3906 (phone)
                                             (919) 573-9161 (Facsimile)
                                             N.C. State Bar # 35806




      Case 3:19-cv-00472-GCM Document 19 Filed 07/30/20 Page 3 of 3
